Exhibit 10.5

 

EXECUTION VERSION

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of December 31,
2013, is made by VIRTUSA CORPORATION, a Delaware corporation (the “Grantor”), in
favor of JPMorgan Chase Bank, N.A., in its capacity as administrative agent for
the Lenders party to the Credit Agreement referred to below (in such capacity,
the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Grantor, as
borrower, certain of its subsidiaries from time to time party thereto, as
guarantors, the lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent, the Lenders have agreed to extend credit and make certain
financial accommodations to the Grantor;

 

WHEREAS, in connection with the Credit Agreement, the Grantor, the other Loan
Parties (as defined in the Credit Agreement) and the Administrative Agent have
entered into that certain Pledge and Security Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”); and

 

WHEREAS, pursuant to the Credit Agreement and the Security Agreement, the
Grantor is required to execute and deliver to the Administrative Agent this
Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor hereby agrees as
follows:

 

1.                                      DEFINED TERMS.  All capitalized terms
used but not otherwise defined herein have the meanings given to them in the
Security Agreement.

 

2.                                      GRANT OF SECURITY INTEREST IN TRADEMARK
COLLATERAL.  The Grantor hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Secured
Parties, a continuing first priority security interest in all of the Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the “Trademark
Collateral”):

 

2.1.                            all of its Trademarks, including those referred
to on Schedule I hereto, excluding only United States intent-to-use trademark
applications to the extent that and solely during the period in which the grant
of a security interest therein would impair, under applicable federal law, the
registrability of such applications or the validity or enforceability of
registrations issuing from such applications;

 

2.2.                            all extensions and renewals of the foregoing;

 

2.3.                            all goodwill connected with the use of, and
symbolized by, each such Trademark;

 

2.4.                            all rights of any kind whatsoever of the Grantor
accruing under any of the foregoing provided by applicable law of any
jurisdiction, by international treaties and conventions and otherwise throughout
the world;

 

2.5.                            any and all royalties, fees, income, payments
and other proceeds now or hereafter due or payable with respect to any and all
of the foregoing; and

 

--------------------------------------------------------------------------------


 

2.6.                            any and all claims and causes of action, with
respect to any of the foregoing, whether occurring before, on or after the date
hereof, including all rights to and claims for damages, restitution and
injunctive and other legal and equitable relief for past, present and future
infringement, dilution, misappropriation, violation, misuse, breach or default,
with the right but no obligation to sue for such legal and equitable relief and
to collect, or otherwise recover, any such damages.

 

3.                                      SECURITY AGREEMENT.  The security
interests granted pursuant to this Agreement are granted in conjunction with the
security interests granted to the Administrative Agent pursuant to the Security
Agreement.  The Grantor hereby acknowledges and affirms that the rights and
remedies of the Administrative Agent with respect to the security interest in
the Trademark Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event of a conflict
between the provisions of this Agreement and the Security Agreement, the
Security Agreement shall control.  This Agreement shall constitute a Collateral
Document and a Loan Document (as such terms are defined in the Credit
Agreement).

 

4.                                      AMENDMENTS IN WRITING.  None of the
terms or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except by an instrument in writing signed by the
Administrative Agent and the Grantor.

 

5.                                      GOVERNING LAW.  This Agreement and the
rights and obligations of the parties hereto shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

6.                                      COUNTERPARTS.  This Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Agreement.  Receipt by telecopy or other electronic transmission (including
“PDF”) of any executed signature page to this Agreement shall constitute
effective delivery of such signature page.

 

[Remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

GRANTOR:

 

VIRTUSA CORPORATION

 

 

By:

/s/ Ranjan Kalia

 

Name:

Ranjan Kalia

 

Title:

SVP and CFO

 

 

CERTIFICATE OF ACKNOWLEDGMENT

 

STATE OF

Massachusetts

)

 

 

 

:

ss.:

COUNTY OF

Worcester

 

  )

 

On the            day of                      in the year           , before me,
the undersigned, a Notary Public in and for said State, personally
appeared Ranjan Kalia, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

 

/s/ Amanda M. Wilson

 

Notary Public

My commission expires:  March 3, 2017

 

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT (JPM/VIRTUSA 2013)]

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

By:

/s/ Jacob L. Dowden

 

Name:

Jacob L. Dowden

 

Title:

Senior Vice President

 

 

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT (JPM/VIRTUSA 2013)]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT

 

TRADEMARK REGISTRATIONS

 

Grantor

 

Trademark

 

Registration
Number

 

Registration Date

Virtusa Corporation

 

Virtusa

 

3,212,002

 

February 27, 2007

Virtusa Corporation

 

Productization

 

3,036,498

 

December 27, 2005

Virtusa Corporation

 

Accelerating Business Outcomes

 

3,878,062

 

November 16, 2010

Virtusa Corporation

 

BPM Test Drive

 

3,934,481

 

March 22, 2011

 

TRADEMARK APPLICATIONS

 

None.

 

--------------------------------------------------------------------------------